Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered February 22, 1996, convicting him of robbery in the first degree, criminal possession of stolen property in the fourth degree, grand larceny in the fourth degree, unauthorized use of a vehicle in the third degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court meaningfully responded to the jury’s request for a readback of certain testimony (see, People v Malloy, 55 NY2d 296, 301, cert denied 459 US 847; People v Santiago, 231 AD2d 652; People v Elie, 150 AD2d 719; People v Carrero, 140 AD2d 533). The court advised the jury that it would conduct the readback when the appropriate portions of the transcript were located, and indicated its willingness to abide by the wishes of the jury (see, People v Santiago, supra; People v Elie, supra). The fact that the jury withdrew its request before the court conducted the readback does not warrant reversal (see, People v Carrero, supra).
The defendant’s remaining contentions are either unpreserved for appellate review or lacking in merit.
Mangano, P. J., Bracken, Copertino and Santucci, JJ., concur.